Dismissed and Memorandum Opinion filed November 13, 2003








Dismissed and Memorandum Opinion filed November 13,
2003.
 
In The
 
Fourteenth Court
of Appeals
____________
 
NO. 14-03-01128-CR
____________
 
RAMON BOLANOS BAEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
180th District Court
Harris County, Texas
Trial Court Cause No. 959,925 
 

 
M E M O R A N D U M  
O P I N I O N
Appellant entered a guilty plea to aggravated sexual assault
of a child on September 2, 2003.  In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant to twenty-five years= confinement in the Texas Department
of Criminal Justice C Institutional Division. 
Appellant filed a pro se notice of appeal.  Because appellant has no right to appeal, we
dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Opinion
filed November 13, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).